DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breed et al (US 2008/0143085; hereinafter “Breed”).
Regarding claim 1: Breed teaches a system (Abstract; vehicular occupant sensing techniques), comprising: interface circuitry to provide first data representing visual information and second data representing aural information of an occupant of an automobile (element 20 in Fig. 1 with various sensors and combinations such as a 

Breed teaches:
Regarding claim 2: further comprising: one or more cameras to capture the visual information of the occupant of the automobile (element 56 in Fig. 27 for example; ¶426, 652); and one or more microphones to capture the aural information of the occupant of the automobile (element 158; ¶440).
Regarding claim 3: further comprising one or more antennas to enable one or more wireless communication links between the interface circuitry and the one or more cameras and the one or more microphones via which to provide the first data, the second data, or both the first data and second data (elements 12, 14 in Fig. 2; ¶138, 164, 270).
Regarding claim 4: wherein the occupant of the automobile comprises a passenger of the automobile (¶264-265).

Regarding claim 5: Breed teaches a system (Abstract; vehicular occupant sensing techniques), comprising: interface means for providing first data representing visual information and second data representing aural information of an occupant of an automobile (element 20 in Fig. 1 with various sensors and combinations such as a camera and microphone; ¶163, 270); and computing means for receiving the first data and the second data comprising memory means for storing computer readable instructions (part of element 20; ¶134), and processor means for executing the computer readable instructions for processing, from the first data, facial image information of the occupant of the automobile, processing, from the second data, voice information of the occupant of the automobile, and enabling availability of one or more operations of the automobile in accordance with the facial image information, the voice information, or both the facial image information and voice information of the occupant of the automobile (¶270; combination of a camera system with a microphone and speaker allows for a wide variety of options for the control of vehicle components…number of component control options exist that can be entirely executed by the combination of voice, speakers and a camera that can see gestures).

Breed teaches:
Regarding claim 6: further comprising: camera means for capturing the visual information of the occupant of the automobile (element 56 in Fig. 27 for example; ¶426, 
Regarding claim 7: further comprising one or more antenna means for enabling one or more wireless communication links between the interface means and the camera means and the microphone means for providing the first data, the second data, or both the first data and second data (elements 12, 14 in Fig. 2; ¶138, 164, 270).
Regarding claim 8: wherein the occupant of the automobile comprises a passenger of the automobile (¶264-265).

Regarding claim 9: Breed teaches an automobile computing system (Abstract; vehicular occupant sensing techniques), comprising: interface circuitry to provide first data representing visual information and second data representing aural information of an occupant of an automobile (element 20 in Fig. 1 with various sensors and combinations such as a camera and microphone; ¶163, 270); and a computing device coupled to the interface circuitry to receive the first data and the second data, comprising one or more processors, and memory, coupled to the one or more processors (part of element 20; ¶134), to store computer readable instructions that, when executed by the one or more processors, cause the system to process, from the first data, facial image information of the occupant of the automobile, process, from the second data, voice information of the occupant of the automobile, and enable availability of one or more operations of the automobile in accordance with the facial image information, the voice information, or both the facial image information and voice information of the occupant of the automobile (¶270; combination of a camera system 

Breed teaches:
Regarding claim 10: further comprising: one or more cameras to capture the visual information of the occupant of the automobile (element 56 in Fig. 27 for example; ¶426, 652); and one or more microphones to capture the aural information of the occupant of the automobile (element 158; ¶440).
Regarding claim 11: further comprising one or more antennas to enable one or more wireless communication links between the interface circuitry and the one or more cameras and the one or more microphones via which to provide the first data, the second data, or both the first data and second data(elements 12, 14 in Fig. 2; ¶138, 164, 270).
Regarding claim 12: wherein the occupant of the automobile comprises a passenger of the automobile (¶264-265).

Regarding claim 13: Breed teaches a computer readable storage device having stored therein electronic information representing software executable by a computer (Abstract; vehicular occupant sensing techniques), comprising: instructions for capturing first data representing visual information of an occupant of an automobile; instructions for capturing second data representing aural information of the occupant of the automobile (element 20 in Fig. 1 with various sensors and combinations such as a 

Breed teaches:
Regarding claim 14: having further stored therein electronic information representing software comprising instructions for detecting a reception of one or more wireless signals from one or more cameras, one or more microphones, or both the one or more cameras and one or more microphones (¶164, 270).
Regarding claim 15: wherein the occupant of the automobile comprises a passenger of the automobile (¶264-265).

Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive. The Applicant argues that the Breed reference does not explicitly or inherent teaches the various combination of a camera system and a microphone "allows "available for control. The Examiner respectfully disagrees with his assertion. With what is disclosed by Breed, it seems clear that this is part of the functionality of the system discloses as in ¶270, where the combination of a camera system with a microphone and speaker allows for a wide variety of options for the control of vehicle components. The claims as currently written are not patent eligible. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY A DELOZIER/Examiner, Art Unit 2857                                                                                                                                                                                                        
/REGIS J BETSCH/Primary Examiner, Art Unit 2857